MEMORANDUM **
Asal Disan Sihombing, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s determination that the harm Sihombing suffered did not rise to the level of past persecution. See id. at 1016-18. Furthermore, substantial evidence supports the agency’s determination that Sihombing failed to demonstrate that it was more likely than not he will be persecuted on account of his religion if he returned to Indonesia. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001); cf. Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir. 2007) (en banc).
Substantial evidence also supports the agency’s determination that Sihombing is not entitled to CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.